Case 18-16843-elf        Doc 137    Filed 04/09/19 Entered 04/09/19 13:21:16           Desc Main
                                    Document     Page 1 of 22


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                               :      Chapter 7
                                                     :
         SERVICE PAINTING, INC.,                     :      Case No. 18-16843 (ELF)
                                                     :
                       Debtor                        :
                                                     :

                                 PLAN OF REORGANIZATION

         The Debtor respectfully submits its Plan of Reorganization pursuant to Chapter 11, Title 11

of the United States Bankruptcy Code, in the form annexed hereto and made a part hereof.



Dated: 4/9/19          PROPONENT:                    SERVICE PAINTING, INC.


                                                     /s/ Nikitas Garavelas
                                                     Nikitas Garavelas, President
Case 18-16843-elf            Doc 137         Filed 04/09/19 Entered 04/09/19 13:21:16                                 Desc Main
                                             Document     Page 2 of 22


                                              TABLE OF CONTENTS

                                                                                                                                Page

I.     INTRODUCTION............................................................................................................... 1

II.    CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS .................... 2
       A.   General Overview ................................................................................................... 2
       B.   Definitions............................................................................................................... 2
       C.   Unclassified Claims ................................................................................................ 7
            1.      Administrative Expenses and Fees ............................................................. 8
            2.      Priority Tax Claims ..................................................................................... 8
       D.   Classified Claims and Interests ............................................................................... 9
            1.      Classes of Secured Claims .......................................................................... 9
            2.      Priority Non-Tax Claims ............................................................................. 11
            3.      Class of General Unsecured Claims............................................................ 12
            4.      Interest Holders ......................................................................................... 13
       E.   Acceptance or Rejection of Plan ........................................................................... 13
       F.   Means of Effectuating the Plan ............................................................................. 13
            1.      Funding for the Plan.................................................................................. 13
            2.      Post-Confirmation Management ............................................................... 15
            3.      Disbursing Agent ...................................................................................... 15

III.   TREATMENT OF MISCELLANEOUS ITEMS ............................................................. 16
       A.   Executory Contracts and Unexpired Leases ...........................................................16
            1.     Assumptions.............................................................................................. 16
            2.     Rejections .................................................................................................. 16
       B.   Changes in Rates Subject to Regulatory Commission Approval ...........................17
       C.   Retention of Jurisdiction ....................................................................................... 17
       D.   Procedures for Resolving Contested Claims ......................................................... 17
       E.   Notices under the Plan .......................................................................................... 18

IV.    EFFECT OF CONFIRMATION OF PLAN ..................................................................... 19
       A.   Discharge .............................................................................................................. 19
       B.   Revesting of Property in the Debtor...................................................................... 19
       C.   Modification of Plan ............................................................................................. 19
       D.   Post-Confirmation Conversion/Dismissal ............................................................ 20
       E.   Post-Confirmation Quarterly Fees ........................................................................ 20
Case 18-16843-elf      Doc 137    Filed 04/09/19 Entered 04/09/19 13:21:16             Desc Main
                                  Document     Page 3 of 22


                                                I.

                                       INTRODUCTION

        Service Painting, Inc. is the Debtor in a Chapter 11 bankruptcy case (the “Debtor”). On

October 13, 2018 (the “Filing Date”), the Debtor commenced a bankruptcy case by filing a

voluntary Chapter 11 petition under the United States Bankruptcy Code (“Bankruptcy Code), 11

U.S.C. §101, et seq. This document is the Chapter 11 plan (“Plan”) proposed by the Debtor

(“Debtor” and/or “Proponent”). Sent to you in the same envelope as this document is the

Disclosure Statement which has been approved by the United States Bankruptcy Court for the

Eastern District of Pennsylvania (the “Court”), and which is provided to help you understand the

Plan.

        This is a Reorganization Plan. In other words, the Debtor seeks to accomplish payments

under the Plan by (i) the continued operations of the Debtor’s business, (ii) contributions to be

made by the Debtor’s principal, Nikitas Garavelas, and (iii) any and all funds recovered by the

Debtor in the Adversary Proceeding (as defined in the Disclosure Statement). The percentage

dividend to be received by the class of Allowed Unsecured Claims shall be determined based upon

total amount of allowed unsecured claims, and the amount of the “new value” contribution in the

form of a potential judgment satisfaction as set forth in section III.D.1(b) of the Disclosure

Statement. Distributions to this Class of Creditors shall be made bi-annually in equal installments

of $25,000.00, commencing on the Effective Date of the Plan and concluding five (5) years from

that date.

        The Effective Date of the Plan is the date on which the order of confirmation becomes a

Final Order.




                                                1
Case 18-16843-elf       Doc 137     Filed 04/09/19 Entered 04/09/19 13:21:16                Desc Main
                                    Document     Page 4 of 22


                                                   II.

         CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.      General Overview

        As required by the Bankruptcy Code, the Plan classifies claims and interests in various

classes according to their right to priority of payments as provided in the Bankruptcy Code. The

Plan states whether each class of claims or interests is impaired or unimpaired. The Plan provides

the treatment each class will receive under the Plan.

B.      Definitions

Scope of Definitions. For purposes of this Plan, except as expressly otherwise provided or unless

the context otherwise requires, all capitalized terms not otherwise defined shall have the meanings

assigned to them in this section of the Plan. In all references herein to any parties, persons, entities,

or corporations, the use of any particular gender or the plural or singular number is intended to

include the appropriate gender or number as the text may require.

1.      Administrative Expense shall mean any cost or expense of administration of the Chapter

        11 case allowable under Section 507(a) of the Bankruptcy Code, including, without

        limitation, any actual and necessary expenses of preserving the estate of the Debtor, any

        actual and necessary expense of operating the business of the Debtor, any indebtedness or

        obligation incurred or assumed by the Debtor in connection with the conduct of its business

        or for the acquisition or lease of property or the rendition of services to the Debtor, all

        allowances of compensation and reimbursement of expenses, any fees or charges assessed

        against the estate of any Debtor under Chapter 123, Title 28, of the United States

        Bankruptcy Code, and the reasonable fees and expenses incurred by the Debtor in

        connection with the proposal and confirmation of this Plan.




                                                   2
Case 18-16843-elf     Doc 137    Filed 04/09/19 Entered 04/09/19 13:21:16              Desc Main
                                 Document     Page 5 of 22


2.    Allowed when used as an adjective preceding the words “Claims” or “Equity Interest”,

      shall mean any Claim against or Equity Interests of the Debtor, proof of which was filed

      on or before the date designated by the Bankruptcy Court as the last date for filing proofs

      of claim or Equity Interest against such Debtors, or, if no proof of claim or Equity Interest

      is filed, which has been or hereafter is listed by the Debtor as liquidated in amount and not

      disputed or contingent and, in either case, a Claim as to which no objection to the allowance

      thereof has been interposed with the applicable period of limitations fixed by the Plan, the

      Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, Local Rules, or as to which

      any objection has been interposed and such Claim has been allowed in whole or in part by

      a Final Order. Unless otherwise specified in the Plan, “Allowed Claim” and “Allowed

      Equity Interest” shall not, for purposes of computation of distributions under the Plan,

      include interest on the amount of such Claim or Equity Interest from and after the Petition

      Date.

3.    Allowed Administrative Expense shall mean any Administrative Expense allowed

      under Section 507(a)(1) of the Bankruptcy Code.

4.    Allowed Unsecured Claim shall mean an Unsecured Claim that is or has become an

      Allowed Claim.

5.    Bankruptcy Code shall mean the Bankruptcy Reform Act of 1978, as amended, and as

      codified in Title 11 of the United States Bankruptcy Code.

6.    Bankruptcy Court shall mean the United States Bankruptcy Court for the Eastern District

      of Pennsylvania having jurisdiction over the Chapter 11 Case and, to the extent of any

      reference made pursuant to 28 U.S.C. Section 158, the unit of such District Court

      constituted pursuant to 28 U.S.C. Section 151.




                                               3
Case 18-16843-elf     Doc 137    Filed 04/09/19 Entered 04/09/19 13:21:16            Desc Main
                                 Document     Page 6 of 22


7.    Bankruptcy Rules shall mean the rules and forms of practice and procedure in

      bankruptcy, promulgated under 28 U.S.C. Section 2075 and also referred to as the

      Federal Rules of Bankruptcy Procedure.

8.    Business Day means and refers to any day except Saturday, Sunday, and any other day

      on which commercial banks in Pennsylvania are authorized by law to close.

9.    Chapter 11 Case shall mean a case under Chapter 11 of the Bankruptcy Code in which

      Service Painting, Inc. is the Debtor.

10.   Claim shall mean any right to payment from the Debtor whether or not such right is

      reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, or unmatured,

      disputed, undisputed, legal, equitable, secured, or unsecured; or any right to an equitable

      remedy for breach of performance if such breach gives rise to a right of payment from the

      Debtor whether or not such right to an equitable remedy is reduced to judgment, fixed,

      contingent, matured, unmatured, disputed, undisputed, secured, or unsecured. All claims

      as such term is defined in section 101(5) of the Bankruptcy Code.

12.   Class shall mean a grouping of substantially similar Claims or Equity Interests for

      common treatment thereof pursuant to the terms of this Plan.

13.   Bankruptcy Code shall mean Title 11 of the United States Bankruptcy Code, otherwise

      known as the Bankruptcy Code.

14.   Confirmation shall mean the entry of an order by this Court approving the Plan in

      accordance with the provisions of the Bankruptcy Code.

15.   Confirmation Hearing shall mean a hearing conducted before the Bankruptcy Court for

      the purpose of considering confirmation of the Plan

16.   Confirmation Order shall mean an order of the Bankruptcy Court confirming the Plan




                                               4
Case 18-16843-elf    Doc 137     Filed 04/09/19 Entered 04/09/19 13:21:16             Desc Main
                                 Document     Page 7 of 22


      in accordance with the provisions of Chapter 11 of the Bankruptcy Code.

17.   Creditor shall mean any person that has a Claim against the Debtor that arose on or

      before the Petition Date or a Claim against the Debtor’s estate of any kind of specified

      in section 502(g), 502(h), 502(i) of the Bankruptcy Code. This includes all persons,

      corporations, partnerships, or business entities holding claims against the Debtor.

18.   Debt means, refers to and shall have the same meaning ascribed to it in Section 101(12)

      of the Bankruptcy Code.

19.   Debtor shall mean Service Painting, Inc.

20.   Disbursing Agent shall mean Nikitas Garavelas or any party appointed by and subject to

      Court approval, which shall effectuate this Plan and hold and distribute consideration to be

      distributed to holders of Allowed Claims and Allowed Equity Interests pursuant to the

      provisions of the Plan and Confirmation Order.

21.   Disclosure Statement means and refers to the Disclosure Statement filed by the Debtor

      as required pursuant to Section 1125 et seq. of the Bankruptcy Code.

22.   Effective Date shall mean the day on which the Confirmation Order becomes a Final

      Order.

23.   Equity Interest Holder shall mean the holder of an equity interest in the Debtor.

24.   Equity Interest shall mean any interest in the Debtor represented by stock, warrants,

      options, or other rights to purchase any shares of stock in the Debtor.

25.   Final Order shall mean an order of the Bankruptcy Court or a court of competent

      jurisdiction to hear appeals from the Bankruptcy Court which, not having been reversed,

      modified, or amended, and not being stayed, and the time to appeal from which or to seek




                                               5
Case 18-16843-elf     Doc 137     Filed 04/09/19 Entered 04/09/19 13:21:16              Desc Main
                                  Document     Page 8 of 22


      review or rehearing of which having expired, has become final and is in full force and

      effect.

26.   Impaired when used as an adjective preceding the words “Class of Claims” or “Class of

      Equity Interest”, shall mean that the Plan alters the legal, equitable, or contractual rights

      of the member of that class.

27.   Person shall mean an individual, a corporation, a partnership, an association, a joint

      stock company, a joint venture, an estate, a trust, an unincorporated organization, or a

      government or any political subdivision thereof or other entity.

28.   Petition Date shall mean October 13, 2018, the date on which the Debtor filed this petition

      for relief Commencing the Chapter 11 Case.

29.   Plan shall mean the Plan of Reorganization filed in these Proceedings, together with any

      additional modifications and amendments.

30.   Priority Non-Tax Claim shall mean a Claim entitled to priority under sections

      507(a)(2),(3),(4),(5),(6) or (7) of the Bankruptcy Code, but only to the extent it is entitled

      to priority in payment under any such subsection.

31.   Priority Tax Creditor shall mean a Creditor holding a priority tax claim.

32.   Priority Tax Claim shall mean any Claim entitled to priority in payment under section

      507(a)(8) of the Bankruptcy Code, but only to the extent it is entitled to priority under

      such subsection.

33.   Proceedings shall mean the Chapter 11 Case of the Debtors.

34.   Professional Persons means and refers to all attorneys, accountants, appraisers,

      consultants, and other professionals retained or to be compensated pursuant to an Order

      of the Court entered under Sections 327, 328, 330, or 503(b) of the Bankruptcy Code.




                                                6
Case 18-16843-elf     Doc 137     Filed 04/09/19 Entered 04/09/19 13:21:16             Desc Main
                                  Document     Page 9 of 22


35.    Professional Claim means and refers to a claim by any and all professionals as provided

       for in Sections 327, 328, 330 and 503(b) of the Bankruptcy Code.

36.    Proponent means the Debtor, Service Painting, Inc.

37.    Secured Claim means and refers to a Claim which is secured by a valid lien, security

       interest, or other interest in property in which the Debtor has an interest which has been

       perfected properly as required by applicable law, but only to the extent of the value of the

       Debtor’s interest in such property, determined in accordance with Section 506(a) of the

       Bankruptcy Code.

38.    Unsecured Claim shall mean any claim against the Debtor which arose or which is deemed

       by the Bankruptcy Code to have arisen prior to the Petition Date for such Debtor, and which

       is not (i) a secured claim pursuant to Section 506 of the Bankruptcy Code, as modified by

       section 1111(b) of the Bankruptcy Code, or (ii) a Claim entitled to priority under sections

       503 or 507 of the Bankruptcy Code. “Unsecured Claim” shall include all Claims against

       the Debtor that are not expressly otherwise dealt with in the Plan.

39.    Other Definitions a term used and not defined herein but that is defined in the

       Bankruptcy Code shall have the meaning set forth therein. The words “herein”, “hereof”,

       “hereto”, “hereunder”, and others of similar import refer to the Plan as a whole and not to

       any particular section, subsection, or clause contained in the Plan. Moreover, some terms

       defined herein are defined in the section in which they are used.

C.     Unclassified Claims

       Certain types of clams are not placed into voting classes; instead they are unclassified.

They are not considered impaired and they do not vote on the Plan because they are automatically




                                                7
Case 18-16843-elf        Doc 137      Filed 04/09/19 Entered 04/09/19 13:21:16           Desc Main
                                     Document      Page 10 of 22


entitled to specific treatment provided for them in the Bankruptcy Code. As such, the Debtor has

not placed the following clams in a class. The treatment of these claims is provided below.

1.     Administrative Expenses and Fees

       Administrative expenses are claims for costs or expenses of administering the Debtor’s

Chapter 11 case which are allowed under Bankruptcy Code Section 503(b). Fees payable to the

Clerk of the Bankruptcy Court and the Office of the United States Trustee were also incurred

during the Chapter 11 Case. The Bankruptcy Code requires that all administrative expenses be

paid on the Effective Date of the Plan, unless a particular claimant agrees to a different treatment.

Court Approval of Professional Compensation and Expenses Required:

       The Court must approve all professional compensation and expenses. Each professional

person requesting compensation in the case pursuant to Sections 327, 328, 330, 331, 503(b) or

1103 of the Bankruptcy Code shall file an application for allowance of final compensation and

reimbursement of expenses not later than ninety (90) days after the Confirmation Date. Nothing

herein shall prohibit each professional person from requesting interim compensation during the

course of this case pending Confirmation of this Plan. No motion or application is required to fix

fees payable to the Clerk’s Office of the Office of the United States Trustee, as those fees are

determined by statute.

2.     Priority Tax Claims

       Priority tax claims are certain unsecured income, employment, and other taxes described

by section 507(a)(8) of the Bankruptcy Code. Unless the holder of such a section 507(a)(8) priority

tax claim agrees otherwise, it must receive the present value of such claim in regular installments

[paid with interest as determined by applicable non-bankruptcy law] over a period not exceeding

5 years from the order for relief.




                                                 8
Case 18-16843-elf         Doc 137     Filed 04/09/19 Entered 04/09/19 13:21:16             Desc Main
                                     Document      Page 11 of 22


The following chart lists all of the priority tax claims filed in the Debtor’s case:

                     CREDITOR                         PROOF OF CLAIM                    CLAIM
                                                           NO.                         AMOUNT
    City of Philadelphia/School District of                  1                                $139.71
    Philadelphia
    City of Philadelphia – Law Dept. – Tax Unit
    1401 JFK Blvd. 5th Floor
    Philadelphia, PA 19102

    TOTAL                                                                                     $139.71

D.         Classified Claims and Interests

1.         Classes of Secured Claims

           Secured clams are claims secured by liens on property of the estate. The following chart

lists all classes of creditors containing the holders of the Debtor’s secured pre-petition clams and

their treatment under this Plan:

    CLASS           DESCRIPTION              INSIDERS      IMPAIRED             TREATMENT
                                                Y/N           Y/N
       #

              Secured Claim of:                                           Payments Begin =
                                                                          Effective Date
       1      Name = Citizens Bank
                                                  N             Y         Payment interval =
              Collateral description = all                                monthly
              assets of the Debtor as
              reflected in U.C.C. – 1                                     Payment amount =
              Financing Statement                                         $10,000.00
              attached hereto as Exhibit
              “C”.                                                        Interest rate % = contract

              Claimed priority of security                                Total payout % = 100%
              int. = first
                                                                          Treatment of lien = lien
              Total claim amount =                                        retained until paid in full.
              $251,651.89 1.



1
  This is an estimate based upon Debtor’s calculation. Upon receipt of an amended proof of
claim filed by Citizens Bank, the Debtor shall amend the Class 1 claim amount accordingly.


                                                  9
Case 18-16843-elf   Doc 137      Filed 04/09/19 Entered 04/09/19 13:21:16      Desc Main
                                Document      Page 12 of 22




 CLASS        DESCRIPTION               INSIDERS   IMPAIRED        TREATMENT
                                           Y/N        Y/N
 #

         Secured Claim of:                                    Payments Begin =
                                                              Effective Date
     2   Name = Bank of America,
         N.A.                              N          Y       Payment interval =
                                                              monthly
         Collateral description =
         2014 GMC Sierra; VIN                                 Payment amount =
         ending in 1388                                       $627.92

         Claimed priority of security                         Interest rate % = contract
         int. = first
                                                              Total payout % = 100%
         Total claim amount =
         $7,405.12.                                           Treatment of lien = lien
                                                              retained until paid in full.



 CLASS        DESCRIPTION               INSIDERS   IMPAIRED        TREATMENT
                                           Y/N        Y/N
     #

         Secured Claim of:                                    Payments Begin =
                                                              Effective Date
     3   Name = Wells Fargo
         Bank, N.A.                        N          Y       Payment interval =
                                                              monthly
         Collateral description =
         2015 Bobcat Skid Steer                               Payment amount =
         Loaders; Seral No.                                   $1,074.13
         ACS713218; Model No.
         S850                                                 Interest rate % = contract

         Claimed priority of security                         Total payout % = 100%
         int. = first
                                                              Treatment of lien = lien
         Total claim amount =                                 retained until paid in full.
         $16,095.53.




                                            10
Case 18-16843-elf      Doc 137    Filed 04/09/19 Entered 04/09/19 13:21:16            Desc Main
                                 Document      Page 13 of 22


2.      Classes of Priority Unsecured Claims

        Class 4 Claims: Certain priority claims that are referred to in Bankruptcy Code Sections

507(a)(3), (4), (5), (6), and (7) are required to be placed in classes. These types of claims are

entitled to priority treatment as follows: The Bankruptcy Code requires that each holder of such a

claim receive cash on the Effective Date equal to the allowed amount of such claim. However, a

class of unsecured priority claim holders may vote to accept deferred cash payments of a value, as

of the Effective Date, equal to the allowed amount of such claims.

        The below chart reflects all priority unsecured claims filed in this case. The Debtor

intends to object to the amounts and/or classification of each such claim.

     CLASS #                   CREDITOR                        PROOF OF             CLAIM
                                                               CLAIM NO.           AMOUNT
        4       IUPAT                                             14                 $348,918.69
                c/o Robert M. Bovarnick, Esquire
                Bovarnick and Associates, LLC
                One South Broad Street, Suite 1600
                Philadelphia, PA 19107

        4       IUPAT Pension Fund                                   7                $29,115.33
                c/o Ryan P. McCarthy, Esquire
                Jennings Sigmond, P.C.
                1835 Market Street, Suite 2800
                Philadelphia, PA 19103

        4       IUPAT Pension Fund                                   6                $46,642.66
                c/o Ryan P. McCarthy, Esquire
                Jennings Sigmond, P.C.
                1835 Market Street, Suite 2800
                Philadelphia, PA 19103

                TOTAL                                                                $424,676.68




                                                 11
Case 18-16843-elf      Doc 137     Filed 04/09/19 Entered 04/09/19 13:21:16            Desc Main
                                  Document      Page 14 of 22


3.     Classes of General Unsecured Claims

       General unsecured claims are uncollateralized claims not entitled to priority under

Bankruptcy Code Section 507(a). The following chart identifies this Plan’s treatment of the classes

containing all of Debtor’s general unsecured claims:


       CLASS #              DESCRIPTION                IMPAIRED               TREATMENT
                                                          Y/N
                                                                           Begin date =
                         General Unsecured                                 Effective Date.
           5             Claims                             Y
                                                                           Payment interval =
                         Total amount of                                   bi-annually for a
                         general unsecured                                 period of five (5)
                         claims as scheduled                               years
                         and/or filed =
                         $4,411,920.04                                     Payment amt =
                                                                           $25,000.00 bi-
                         The IUPAT and                                     annually.
                         IUPAT Pension
                         Funds claims                                      Interest rate % = 0
                         comprise
                         $3,966,116.29 of the                              Total payout =
                         Total amount of                                   $250,000, plus any
                         general unsecured                                 amount recovered by
                         claims. As indicated                              the Debtor in the
                         herein, the Debtor                                Adversary
                         intends to object to                              Proceeding.
                         the IUPAT and                                     Percentage dividend
                         IUPAT Pension                                     to be determined
                         Funds claims.                                     based upon total
                                                                           amount of allowed
                         The total amount of                               unsecured claims, and
                         allowed general                                   the amount of the
                         unsecured claims                                  “new value”
                         shall be determined                               contribution in the
                         upon the resolution of                            form of a potential
                         such claim objections.                            judgment satisfaction
                                                                           as set forth in section
                                                                           III.F.1(b) below.




                                                  12
Case 18-16843-elf       Doc 137     Filed 04/09/19 Entered 04/09/19 13:21:16              Desc Main
                                   Document      Page 15 of 22


        4.       Class of Interest Holders

        Interest holders are the parties who hold ownership interest (i.e., equity interest) in the

Debtor. If the Debtor is a corporation, entities holding preferred or common stock in the Debtor

are interest holders. The following chart identifies the Plan’s treatment of the class of interest

holders:

        CLASS#               DESCRIPTION              IMPAIRED                TREATMENT
                                                        (Y/N)

             6        Nikitas Garavelas                    Y      Retain interest
             6        Christo Garavelas                    Y      Shares shall be cancelled; no
                                                                  interest shall be retained

E.      Acceptance or Rejection of Plan

        Each impaired class of Creditors with claims against the Debtor’s estate shall be entitled

to vote separately to accept or reject the Plan. A class of Creditors shall have accepted the Plan if

the Plan is accepted by at least two-thirds in the aggregate dollar amount and more than one-half

in number of holders of the allowed Claims of such class that have accepted or rejected the Plan.

In the event that any impaired class of Creditors or Interest holders shall fail to accept the Plan in

accordance with section 1129(a) of the Bankruptcy Code, the Debtor reserves the right to request

that the Bankruptcy Court confirm the Plan in accordance with Section 1129(b) of the Bankruptcy

Code.

F.      Means of Effectuating the Plan

1.      Funding for the Plan

        (a)      The Plan will be funded by (i) the continued operations of the Debtor, (ii)

contributions to be made by Nikitas Garavelas as follows: (x) a one-time contribution to the Debtor

in the amount of $50,000.00 on the Effective Date, and (z) by means of the satisfaction of any

judgment entered against him in the action pending in the United States District Court for the


                                                 13
Case 18-16843-elf        Doc 137    Filed 04/09/19 Entered 04/09/19 13:21:16              Desc Main
                                   Document      Page 16 of 22


District of Pennsylvania (the “EDPA Action”) to determine his joint and several liability with the

Debtor to IUPAT (“Shareholder Contribution”), and (iii) any and all funds recovered by the Debtor

in the Adversary Proceeding. See, Debtor’s Plan projections attached hereto and made a part

hereof as Exhibit “D”.

       (b)     The Shareholder Contribution referenced above is called a “new value

contribution”. Mr. Garavelas is the Debtor’s 70% shareholder and as such, he is in class of interests

that is junior to all other Classes, including the class 5 unsecured claims. Since the unsecured

classes are not being paid in full under the Plan, the “absolute priority rule” bars Mr. Garavelas

from retaining his 70% ownership of the Debtor under the Plan, unless he meets the requirements

of the “new value exception”. The new value exception to the absolute priority rule “allows

existing equity holders to retain (i.e., buy back) their ownership interests in the reorganized debtor

over the objection of any senior dissenting creditor class that is not being paid in full if the equity

holder makes a new capital contribution to the debtor that meets certain criteria.” In re Haskell

Dawes, Inc., 199 B.R. 867, 871 (Bankr. E.D.Pa. 1996). A Chapter 11 plan proponent calling upon

the new value exception has the burden of proving that the equity holder’s capital contribution is:

(1) “in the form of money or money’s worth”; (2) “necessary to the reorganization”; (3)

“reasonable equivalent to the value of the interest being retained”; (4) “up front”; and (5)

“substantial.” Id, 199 B.R. at 872 (citations omitted).

       Mr. Garavelas’ $50,000.00 contribution will be in the form of cash or cash equivalent paid

to the Debtor on the Effective Date; the new value contribution by means of the satisfaction of any

judgment entered against him in the EDPA Action will be in the form of cash or cash equivalent

paid to IUPAT in an amount to be determined in the EDPA Action. The contributions are

necessary to the reorganization in that the $50,000.00 will increase the percentage dividend paid




                                                  14
Case 18-16843-elf       Doc 137     Filed 04/09/19 Entered 04/09/19 13:21:16             Desc Main
                                   Document      Page 17 of 22


to general unsecured creditors and contribution by means of the satisfaction of any judgment

entered against him in the EDPA Action shall reduce the priority and unsecured claims asserted

by IUPAT, thereby increasing the dividend to be paid to general unsecured creditors.

        Mr. Garavelas’ $50,000.00 contribution will made on the Effective Date so it “up front”.

Mr. Garavelas’ new value contribution by means of the satisfaction of any judgment entered

against him in the EDPA Action will be paid in accordance with any judgment entered in the

EDPA Action so it is “up front”.

       The Debtor asserts that the $50,000.00 contribution is substantial. Until such time as the

EDPA Action is concluded, the Debtor cannot state that the contribution will be substantial.

       In addition, based upon the value of the Debtor as reflected in the liquidation analysis set

forth in section IV.B. below, the Debtor asserts that Mr. Garavelas’ new value contribution

satisfies the third factor and represents the reasonable equivalent to the value of the interest being

retained.

2.     Post-confirmation Management

       Nikitas Garavelas shall continue as President of the Debtor and operate the Debtor’s

business.

3.     Disbursing Agent

               Nikitas Garavelas shall act as the disbursing agent for the purpose of making all

distributions provided for under the Plan. The Disbursing Agent shall not be compensated and

shall serve without bond.




                                                 15
Case 18-16843-elf       Doc 137    Filed 04/09/19 Entered 04/09/19 13:21:16              Desc Main
                                  Document      Page 18 of 22


                                                III.

                        TREATMENT OF MISCELLANEOUS ITEMS

A.     Executory Contracts and Unexpired Leases

       1.        Assumptions

       The Plan provides that all Executory Contracts and Unexpired Leases, except for those

specifically assumed by the Debtor in writing or previously assumed by Court Order, shall be

deemed rejected as of the Effective Date.

       2.        Rejections

       Except as set forth below, on the Effective Date, all executory contracts not assumed shall

be deemed to be rejected. The order confirming the Plan shall constitute an order approving the

rejection of the lease or contract. If you are a party to a contract or lease to be rejected and you

object to the rejection of your contract or lease, you must file and serve your objection to the Plan

within the deadline for objecting to the confirmation of the Plan. See Disclosure Statement for the

specific date.

       All proofs of claim with respect to claims arising from said rejection must be filed with the

Bankruptcy Court within the earlier of (i) the date set forth for filing claims in any order of the

Bankruptcy Court approving such rejection or (ii) thirty (30) days after the Confirmation Date.

Any such claims, proofs of which are not filed timely, will be barred forever from assertion.

                 a.    IUPAT - § 1113 of the Bankruptcy Code

                 The Debtor made a settlement proposal to IUPAT during the mediation phase of

the Adversary Proceeding, which proposal was rejected by IUPAT without counter-proposal.

Without waiving any rights in connection with the Adversary Proceeding, the Debtor shall comply

with the provisions of § 1113 of the Bankruptcy Code on or before the Effective Date.




                                                 16
Case 18-16843-elf      Doc 137     Filed 04/09/19 Entered 04/09/19 13:21:16              Desc Main
                                  Document      Page 19 of 22


B.      Regulatory Commission Approval

        n/a

C.      Retention of Jurisdiction.

        The Court shall retain jurisdiction of this case pursuant to the provisions of Chapter 11 of

the Bankruptcy Code, pending the final allowance or disallowance of all Claims affected by the

Plan, and to make such orders as are necessary or appropriate to carry out the provisions of this

Plan.

        In addition, the Court shall retain jurisdiction to implement the provisions of the Plan in

the manner as provided under Section 1142, sub-paragraphs (a) and (b) of the Bankruptcy Code.

If the Court abstains from exercising, or declines to exercise jurisdiction, or is otherwise without

jurisdiction over any matter set forth in this section, or if the Debtor or the reorganized debtor

elects to bring an action or proceeding in any other forum, then this section shall have no effect

upon and shall not control, prohibit or limit the exercise of jurisdiction by any other court, public

authority or commission having competent jurisdiction over such matters.

D.      Procedures for Resolving Contested Claims.

        The Debtor shall have sixty (60) days subsequent to Confirmation Date to object to the

allowance of claims. The Debtor has reviewed the claims that have been filed. To date, sixteen

(16) proofs of claim have been filed in the Debtor’s case. The Bar Date for filing claims in this

case was February 18, 2019, except that governmental units have until April 12, 2019 to file claims.

        The Debtor intends to object to the following claims that have been filed:




                                                 17
Case 18-16843-elf       Doc 137     Filed 04/09/19 Entered 04/09/19 13:21:16            Desc Main
                                   Document      Page 20 of 22


                    CREDITOR                          PROOF OF CLAIM               CLAIM
                                                         NO. AND                  AMOUNT
                                                      CLASSIFICATION
 IUPAT                                                      14
 c/o Robert M. Bovarnick, Esquire
 Bovarnick and Associates, LLC                               Priority                 $348,918.69
 One South Broad Street, Suite 1600
 Philadelphia, PA 19107                                    Unsecured                  $300,998.56

 IUPAT Pension Fund                                             7
 c/o Ryan P. McCarthy, Esquire
 Jennings Sigmond, P.C.                                      Priority                  $29,115.33
 1835 Market Street, Suite 2800
 Philadelphia, PA 19103                                    Unsecured                  $348,978.71

 IUPAT Pension Fund                                             6
 c/o Ryan P. McCarthy, Esquire
 Jennings Sigmond, P.C.                                      Priority                  $46,642.66
 1835 Market Street, Suite 2800
 Philadelphia, PA 19103                                    Unsecured                $2,891,462.34

 TOTAL                                                                              $3,966,116.29



         The Debtor reserves the right to amend this section to the extent necessary as additional

facts become available. The Debtor further reserves the right to amend its Schedules D, E and F

to reflect the amounts it believes are due to creditors identified as “disputed” in the Debtor’s

Schedules.

         With respect to disputed Claims or Interests, the Disbursing Agent will hold in a separate

interest bearing reserve account such funds as would be necessary in order to make the required

distribution on the Claim or Interest, as listed in the Debtor’s schedules or the filed proof(s) of

claim.

E.       Notices under the Plan

         All notices, requests or demands with respect to this Plan shall be in writing and shall be

deemed to have been received within five (5) days of the date of mailing, provided they are sent


                                                 18
Case 18-16843-elf       Doc 137    Filed 04/09/19 Entered 04/09/19 13:21:16            Desc Main
                                  Document      Page 21 of 22


by registered mail or certified mail, postage prepaid, return receipt requested, and if sent to the

Debtor’s counsel, addressed to:

                              MAUREEN P. STEADY, ESQUIRE
                               KURTZMAN | STEADY, LLC
                                 401 S. 2nd Street, Suite 200
                                  Philadelphia, PA 19147


                                               IV.

                            EFFECT OF CONFIRMATION OF PLAN

A.     Discharge

       On the Confirmation Date, Debtor will be discharged from any debt that arose before

confirmation of this Plan, subject to the occurrence of the Effective Date, to the extent specified

in § 1141(d)(1)(A) of the Bankruptcy Code, except that Debtor will not be discharged of any

debt: (i) imposed by this Plan; (ii) of a kind specified in § 1141(d)(6)(A) of the Bankruptcy if a

timely complaint was filed in accordance with Rule 4007(c) of the Federal Rules of Bankruptcy

Procedure; or (iii) of a kind specified in § 1141(d)(6)(B). Likewise, nothing in this Plan shall be

deemed to affect the extent and/or validity of Allowed Secured Claims except as specifically set

forth herein.

B.     Revesting of Property in the Debtor

       Except as provided elsewhere in the Plan, the Confirmation revests all of the property of

the estate in the Debtor.

C.     Modification of Plan

       The Debtor may modify the Plan at any time before Confirmation. However, the Court

may require a new disclosure statement or revoting on the Plan if Debtor modifies the Plan before

Confirmation.




                                                19
Case 18-16843-elf      Doc 137        Filed 04/09/19 Entered 04/09/19 13:21:16          Desc Main
                                     Document      Page 22 of 22


       The Debtor may also seek to modify the Plan at any time after confirmation so long as (1)

the Plan has not been substantially consummated and (2) the Court authorizes the proposed

modification after notice and a hearing. The Debtor further reserves the right to modify the

treatment of any Allowed Claims at any time after the Effective Date of the Plan upon the consent

of the Creditor whose Allowed Claim treatment is being modified, so long as no other Creditors

are materially adversely affected.

D.     Post-Confirmation Conversion/Dismissal

       A creditor or party in interest may bring a motion to convert or dismiss the case under

Section 1112(b), after the Plan is confirmed, if there is a default in performance of the Plan or if

cause exists under Section 1112(b). If the Court orders the case converted to Chapter 7 after the

Plan is confirmed, then all property that had been property of the Chapter 11 estate, and that has

not been disbursed pursuant to the Plan, will revest in the Chapter 7 estate, and the automatic stay

will be reimposed upon the revested property only to the extent that relief from stay was not

previously granted by the Court during this case.

E.     Post-Confirmation Quarterly Fees

       Quarterly fees pursuant to 28 U.S.C. Section 1930(a)(6) continue to be payable to the office

of the United States trustee post-confirmation until such time as the case is converted, dismissed,

or closed pursuant to a final decree.



Dated: 4/9/19          PROPONENT:                    SERVICE PAINTING, INC.


                                                     /s/ Nikitas Garavelas
                                                     Nikitas Garavelas, President




                                                20
